          Case 7:19-cr-00548-KMK Document 27 Flied u~nuuu t-'age .Lor L.
          Case 7:19-cr-00548-KMK Document 28 Filed 08/10/20 Page 1 of 2

OFFICES OF FREDERICK P. HAFETZ LLC
ATTORNEYS AT LAW




1 0 EAsT 40TH STREET, 48TH FLOOR
NEWYORK, N .Y. 10016
TELEPHONE: (2 I 2) 997•7 400
TELECOPIER. (2 I 2) 997-7646


                                                        August 10, 2020
VIAECF
Hon. Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150
                Re:     United States v. Gabriel Letizia Jr ..
                             19-CR-548 (KMK)
Dear Judge Karas:

        I represent the defendant in the above entitled case. I am writing to request an extension
of time in the previously scheduled dates of the filing of pre-trial motions. At present the
schedule is as follows: Defendant' s brief due September 1; government opposition brief due
October 1; defendant reply brief due October 15. I respectfully request a two-week extension
with respect to all these dates. Assistant US Attorney Jeffrey Coffman has advised me that he has
no objection to this request.
       I have been working remotely at home because of the coronavirus situation. I have had
extreme difficulty working in the last week because of a power outage at my home in
Larchmont, NY as a result of the storm last week. The power outage continues, and power is not
expected to be back on in my home until tomorrow evening. The motion I will be filing is a
suppression motion based on unlawful search and seizure. There are many issues and it is a time-
consuming effort. Additionally, I have been quite busy on some other matters.
        There has been no previous request for an extension of time to file motions.
      Accordingly, I respectfully request that Your Honor extend the filing dates for the pretrial
motions as requested above.
                                                        Very truly yours,
                                                                  SIS
                                                        Frederick P. Hafetz
          Case 7:19-cr-00548-KMK Document 27 Filed 08/10/LU t-Jage                 LOT L
          Case 7:19-cr-00548-KMK Document 28 Filed 08/10/20 Page 2 of 2

OFFICES OF FREDERICK P. HAFETZ LLC
ATTORNEYS AT LAW




10   EAsT 40TH STREET, 48TH FLOOR
NEWYORK, N .Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646        Granted. Defense motions are due 9/15/20 and the rest of the
                                    briefing schedule is moved back 2 weeks. lime is excluded until
cc: All counsel (via ECF)           9/15/20 to give Mr. Hafetz adequate time to complete the motions
                                    in light of both the coronavirus pandemic and the recent storm,
                                    which cut off power to Mr. Hafetz. The interests of justice from
                                    this exclusion outweigh Defendant's and the public's interest in a
                                    speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A).

                                    So Ordered.




                                    8/10/20
